



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Buchanan, 2013
    ONCA 144

DATE: 20130308

DOCKET: C55257

Rosenberg, Juriansz and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jetter Buchanan

Appellant

Michael Dineen, for the appellant

Avene Derwa, for the respondent

Heard: March 7, 2013

On appeal from the conviction entered on December 19,
    2011 by Justice John B. McMahon of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The parties concede that the trial judge misapprehended the evidence
    because of the mistaken submission by Crown counsel. This aspect of the
    evidence was critical to the trial judges conclusion; he mentioned the
    placement of the fingerprints in a number of his 9 points for convicting.

[2]

We do not agree, however, that the verdict was unreasonable. Properly
    understood the evidence was capable of sustaining convictions.

[3]

Accordingly, the appeal is allowed, the convictions set aside and a new
    trial ordered.


